Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the response filed 7/14/2021, wherein claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7,8, 16,17, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergeron (U.S. 2019/0350307).

	
The flexible section of claim 1 is redefined for claims 2 and 3 as a portion of 116 between the first perforation free section and the second perforation free section that includes at least a portion of 300, 302 and has a width extending in a length direction of 116, the width being in the range of about 20% to about 40% of the length of 116. 
	Regarding claim 2, Bergeron teaches the flexible section has a width extending in a length direction of the guard, and the width of the flexible section is in the range of about 10 % to about 50 % of a length of the wearable protective device ( the flexible section has a width in the range of about 20% to about 40% of the length of 116 as outlined above and therefore the width is within the claimed range).

Regarding claim 4, Bergeron teaches the flexible section (see annotated fig.) is configured to allow for bending when pressure is applied to the bottom surface of the wearable protective device and to resist deformation when pressure is applied to the top surface of the wearable protective device (paras. 70-74).
Regarding claim 5, Bergeron teaches the flexible section is configured to allow the wearable protective device to move along with a surface of a user's body, when pressure is applied to the bottom surface of the wearable protective device (paras. 70-74).
Regarding claim 7, Bergeron teaches the wearable protective device is convexly shaped in a medial-lateral direction, and concavely shaped in a longitudinal direction (Figs. 1,3,4,7; para. [0070]).
Regarding claim 8, Bergeron teaches the wearable protective device comprises a material selected from the group consisting of rubber, elastomer, nylon, polycarbonate, thermoplastic polyurethane (TPU), and any combination thereof (paras. 85,92).
Regarding claim 16, Bergeron teaches a shoe (fig. 1), comprising: an outsole (102); an upper (104,120) comprising an internal surface (inner surface of 120) configured to receive a user's foot and an opposing external surface (outer surface of 104); and a wearable protective device (116) comprising: a bottom surface  (surface shown in fig. 5) (orientation also shown in fig. 1) configured to be positioned adjacent a 
Regarding claim 17, Bergeron teaches the wearable protective device (116) is an external metatarsal guard (external to 120, fig. 1.).
Regarding claim 18, Bergeron teaches wherein the wearable protective device (116) is an internal metatarsal guard (internal of 104, fig. 1, para. 68).
Regarding claim 20, Bergeron teaches the upper further comprises a first (104) and second layer (120) and the internal metatarsal guard (116) is positioned between the first and second layer (fig. 1)(para. 68).

    PNG
    media_image1.png
    671
    752
    media_image1.png
    Greyscale


Claims 1,6,9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lederer (U.S. 20130219747).
Regarding claim 1, Lederer teaches a wearable protective device (1,14) comprising: a bottom surface (bottom of 14) configured to be positioned adjacent a surface of a user's body (para. 30, figs. 1,5) and an opposing top surface (top of 1); a flexible section ( see annotated fig. It is noted that the width/length of the flexible section can be varied to include more or less of the wearable protective device as long as at 
Regarding claim 6, Lederer teaches at least one perforation of the pattern of perforations (4,8,6,7, within the flexible section, paras. 22-25) extends only partway through a thickness of the wearable protective device (at least 4,7, and 8 only extend through 1, they do not extend through 14, fig. 5).
Regarding claim 9, Lederer teaches the flexible section further comprises: a first expansion region disposed in a medial region of the wearable protective device, comprising one or more perforations extending through a medial edge of the wearable protective device; a second expansion region disposed in a lateral region of the wearable protective device, comprising one or more perforations extending through a lateral edge of the wearable protective device (regions including 4 on left and right sides in the flexible section); and a contraction region (region including 8, or 6,7,8 within the flexible section) disposed between the first and second expansion regions in a width direction of the protective device (figs. 1,5) comprising one or more perforations (8 or 6,7,8), wherein the one or more perforations of the first expansion region, the one or more perforations of the second expansion region, and the one or more perforations of the contraction region are non-continuous with one another (figs. 1,5).


Regarding claim 10, Lederer teaches the one or more perforations extending through the medial and lateral edges of the wearable protective device (4)  extend entirely through a thickness of the wearable protective device (fig. 5).
Regarding claim 11, Lederer teaches at least one of the perforations of the contraction region extends only partway through a thickness of the wearable protective device (at least 7 and 8 only extend through 1, they do not extend through 14, fig. 5).
Regarding claim 12, Lederer teaches the first and second expansion regions are configured to allow for expansion of medial and lateral edges of the wearable protective device when pressure is applied to the bottom surface of the wearable protective device and the contraction region is configured to contract when pressure is applied to the bottom surface of the wearable protective device (the preceding limitation is considered to recite a functionality of the claimed invention and therefore because the prior art structure is capable of performing the function, it meets the claim limitation. Protective device can be bent forward by applying pressure to the bottom surface causing 4 to expand and 8 to contract, paras. 22-24).


    PNG
    media_image2.png
    633
    587
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,10,12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bergeron (U.S. 2019/0350307) in view of Lederer (U.S. 20130219747).
Regarding claim 9, Bergeron teaches the flexible section further comprises: a first expansion region disposed in a medial region of the wearable protective device, comprising one or more perforations extending through a medial edge of the wearable protective device (see annotated Fig. 4 below; slits in sides of guard would expand when guard is flexed); a second expansion region disposed in a lateral region of the wearable protective device, comprising one or more perforations extending through a lateral edge of the wearable protective device (see annotated Fig. 4 below; slits in sides of guard would expand when guard is flexed); and a flex region (region between 302,300 of the first and second expansion region) disposed between the first and second expansion regions in a width direction of the protective device (as defined above); but doesn’t specifically teach the flex region as a contraction region comprising one or more perforations, wherein the one or more perforations of the first expansion region, the one or more perforations of the second expansion region, and the one or more perforations of the contraction region are non-continuous with one another.
Lederer teaches a similar wearable protective device (1) having first and second expansion regions (4) (paras. 22,23) and a contraction region (5,8 between 4) disposed between the first and second expansion regions (fig. 1) (can be flexed/bent so that 4 expands and 8 contracts), the contraction region comprising one or more perforations (8) (para. 22), wherein the one or more perforations of the first expansion region, the one or more perforations of the second expansion region, and the one or more perforations of the contraction region are non-continuous with one another (figs. 1,5).

be appropriate (para. 73).
Regarding claim 10, the Bergeron/Lederer combined reference teaches the one or more perforations extending through the medial and lateral edges of the wearable protective device extend entirely through a thickness of the wearable protective device  (see Figs. 3 & 4, showing slits 300 and 302 extending through top and bottom of protective device).
Regarding claim 12, the Bergeron/Lederer combined reference teaches the first and second expansion regions are configured to allow for expansion of medial and lateral edges of the wearable protective device when pressure is applied to the bottom surface of the wearable protective device and the contraction region is configured to contract when pressure is applied to the bottom surface of the wearable protective device (the preceding limitation is considered to recite a functionality of the claimed invention and therefore because the prior art structure is capable of performing the function, it meets the claim limitation. When pressure is applied to the bottom of 116, 
Regarding claim 13, the Bergeron/Lederer combined reference teaches that at least one of the perforations extending through the medial edge of the wearable protective device and at least one of the perforations extending through the lateral edge of the wearable protective device each comprise two corners which are configured to engage with one another when pressure is applied to the top surface of the wearable protective device ( the preceding limitation is considered to recite a functionality of the claimed invention and therefore because the prior art structure is capable of performing the function, it meets the claim limitation. see annotated Fig. 3 below, showing corners of slits that are configured to engage with one another when pressure is applied to the top surface).

    PNG
    media_image3.png
    653
    500
    media_image3.png
    Greyscale

Regarding claim 14, the Bergeron/Lederer combined reference teaches that the corners are set inwards from an edge of the wearable protective device (figs. 3-5).
Regarding claim 15, the Bergeron/Lederer combined reference teaches  the at least one perforation extending through the medial edge of the wearable protective device and the at least one perforation extending through the lateral edge of the wearable protective device are each Y-shaped (300, 302 in the expansion regions forms Y-shape, fig. 4).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lederer (U.S. 20130219747).

Regarding claims 13-15, Lederer doesn’t specifically teach in the relied on embodiment at least one of the perforations extending through the medial edge of the wearable protective device and at least one of the perforations extending through the lateral edge of the wearable protective device each comprise two corners which are configured to engage with one another when pressure is applied to the top surface of the wearable protective device, the corners are set inwards from an edge of the wearable protective device, the at least one perforation extending through the medial edge of the wearable protective device and the at least one perforation extending through the lateral edge of the wearable protective device are each Y-shaped.
Lederer teaches another embodiment (fig. 7b) wherein at least one of the perforations extending through the medial edge of the wearable protective device and at least one of the perforations extending through the lateral edge of the wearable protective device (4 on medial and lateral sides) each comprise two corners (see annotated fig. for example) which are configured to engage with one another when pressure is applied to the top surface of the wearable protective device ( the preceding limitation (“configured to…”) is considered to recite a functionality of the claimed invention and therefore because the prior art structure is capable of performing the function, it meets the claim limitation. The space between corners is very small and 4 is to provide flexibility, therefore it would be expected that the corners would engage one another when pressure is applied to the top surface of the wearable protective device), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have substituted the shape of 4 of Lederer (figs. 1,5) with a Y-shape perforation as taught by fig. 7b of Lederer because doing so would result in substituting one known perforation shape for another known perforation shape to obtain the predictable result of providing flexibility to the protective device. Additionally, the Y-shaped perforation(s) can be used to further direct articulation of the protective device. This substitution would result in at least one of the perforations extending through the medial edge of the wearable protective device and at least one of the perforations extending through the lateral edge of the wearable protective device each comprise two corners which are configured to engage with one another when pressure is applied to the top surface of the wearable protective device, the corners are set inwards from an edge of the wearable protective device.

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bergeron (U.S. 2019/0350307) in view of Gould et al. (U.S. 20160331072).
Regarding claims 17 and 19, Bergeron fails to teach the wearable protective device is an external metatarsal guard that overlies a portion of the external surface of the upper.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective device of Bergeron to be an external guard that overlies a portion of the external surface of the upper in view of Gould in order to provide increased protection to the wearer because Gould teach an external guard can be more rigid than an internal guard (see Gould para. [0005]).
Response to Arguments
Applicant’s arguments, see pgs. 7,8, filed 7/14/2021, with respect to the rejection(s) of claim(s) 1,16, and dependent claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection are made in view of Bergeron (U.S. 2019/0350307) and Lederer (U.S. 20130219747). Bergeron has been remapped so that the first perforation section does not include 350. The examiner notes that applicant’s claims do not require the first perforation free section to extend continuously to the flexible section.
Applicant’s remaining arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732